—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated May 29, 2002, which granted the plaintiff’s motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly sustained personal injuries when he was struck by a vehicle operated by the defendant. The plaintiff moved for summary judgment on the issue of liability. In opposition to the plaintiff’s motion, the defendant alleged that the accident occurred because her brakes failed. The Supreme Court granted the plaintiff’s motion. We affirm.
*447The plaintiff established, prima facie, his entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the defendant failed to come forward with evidence showing that a brake problem was unanticipated and that she had exercised reasonable care to keep the brakes in good working order (see Stanisz v Tsimis, 96 AD2d 838 [1983]; cf. Schuster v Amboy Bus Co., 267 AD2d 448 [1999]). Therefore, contrary to the defendant’s contention, the Supreme Court properly granted the plaintiff’s motion for summary judgment on the issue of liability. Santucci, J.P., Friedmann, Luciano and Rivera, JJ., concur.